Title: To Thomas Jefferson from Kezia Norris, 24 June 1801
From: Norris, Kezia
To: Jefferson, Thomas


               
                  Sir,
                  42. South Street Baltimore June 24th 1801
               
               Your disposition to promote establishments which have for their basis the promulgation of useful knowledge, and the exercise of philanthrophy and benevolence, has emboldened me to enclose you a plan of the Female Humane Charity School of this City, and likwise a list of donors, and annual subscribers to the same; this establishment has heretofore been confined to the education of females only; but the directors fondly look forward to a period which they hope is not far distant, when the benevolent patronage of the Public will be so extensive, as to enable them to compleat the institution by adding the dear little orphan Boys now suffering under the double misfortune of ignorance and penury: our hearts dilate on the pleasing anticipation of fostering by Public munificence, a little band of Patriotic Brothers, thus snatched in their infancy from the untimely grave of ignorance to vote one day, among the defenders of their countrys Independence. Confident of your ready approbation of such an institution, I have reserved a place at the head of the subscription, for the President of the United States.
               With due respect, I am Sr, Yr most Obd and Humb Servt
               
                  
                     Kezia Norris
                  
                  Trustee to the Female
                  Humane Charity School
               
            